McNally, J. P. (dissenting).
I dissent and vote to affirm the four orders. Appellant is an actor, director and teacher of acting and claims his sole source of income is derived from a school which he owns and conducts, known as Paul Mann Workshop, Inc. In July of 1959, 10 months after an award of alimony and maintenance of the child of the parties had been entered, appellant moved for a reduction on the ground that his income had decreased. As a result of that application four orders have been entered which are before us on appeal.
The record contains a comparative statement of income of Paul Mann Workshop, Inc., for the 10 months ending October 31 of the years 1959 and 1960. This statement discloses that appellant’s gross income for the first 10 months of 1960 exceeds his income for the comparable period in 1959; that staff salaries were increased from $1,815 in 1959 to $6,503.75 in 1960; that legal and accounting fees in excess of $2,000 per year are deducted as an expense.
It is charged by respondent and not denied by appellant that the legal expenses incurred in the litigation are charged to the school corporation. Furthermore, for the 1960 period an item of $3,512.55 listed as “ Theatre study tour” represents money allegedly expended on a business trip to Europe by appellant and his present wife. Another item entered for 1960 as depreciation in the sum of $335.49 is explained as a businéss expense although no such item appears for 1959. Moreover, appellant maintained substantial bank baláneés' outside New York State.
The record amply sustains the orders appealed from.
Stevens, Eager and Steuer, JJ., concur in Per Curiam opinion; McNally, J. P., dissents and votes to affirm all four orders in'opinion in which Bastow, J., concurs.
Order entered on" January 19, 1961, granting the plaintiff’s application to confirm the Official' Referee’s report, reversed on the law, on the facts and in the exercise of discretion, and the motion denied, without costs to either party. *948Order entered on. January 19, 1961, denying the defendant’s application to disaffirm and reject the recommendations and report of the Official Referee, reversed on the facts and in the exercise of discretion, and the motion granted, without costs to either party. Order entered on January 19, 1961, directing the entry of a money judgment in favor of the plaintiff in the sum of $4,335, modified to the extent of directing entry of judgment in the sum of $2,100 plus interest calculated on that sum from January 21, 1960, to the date of entry of such order, and is otherwise affirmed, without costs. Settle order on notice. Order entered on April 10, 1961, granting plaintiff’s motion to punish the defendant for contempt and denying defendant’s cross motion to reduce alimony and support payments, modified to the extent of striking the figure “ $5,200 ” and inserting therefor the figure $2,600 in the first and second ordering paragraphs ; by striking the figure “ $200 ” in the third ordering paragraph and inserting therefor the figure $150; by striking the figure “$250” in the fourth ordering paragraph and inserting therefor the figure $200; and the seventh ordering paragraph is modified by striking the words “be and the same hereby is denied ”, and inserting therefor the words “ is granted to the extent and in,the manner heretofore indicated.” As so modified the order is otherwise affirmed, without costs. Settle order on notice.